t c no united_states tax_court john d and karen beatty petitioners v commissioner of internal revenue respondent docket no filed date p an indiana county sheriff was required by state statute to provide meals to the prisoners incarcerated in the county jail the costs of providing the meals were borne by p p received a meal allowance from the county on a per meal basis at a specified rate established by the state p claims that he provided the meals to the county prisoners as an independent_contractor and reported the meal allowances received and costs incurred on a schedule c r contends that p provided the meals to the county prisoners as an employee of the county and must deduct such costs on a schedule a as employee business_expenses held the costs of the meals constitute costs of goods sold and are taken into account in the determination of p's gross_income consequently under the circumstances of this case it makes no difference for federal_income_tax purposes whether p provided the meals to the prisoners as an independent_contractor or county employee stephen e arthur and ronald m soskin for petitioners ronald t jordan for respondent dawson judge this case was assigned to special_trial_judge lewis r carluzzo pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the special trial judge's opinion which is set forth below opinion of the special_trial_judge carluzzo special_trial_judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure all of the issues that result from adjustments made in the notice_of_deficiency have been resolved by the parties the issues that remain in dispute were raised in two amendments to answer filed by respondent in connection with her claim for an increased deficiency in the amount of dollar_figure the primary issue argued by the parties is whether petitioner john d beatty as the elected sheriff of howard county indiana provided certain services to the county as an employee of the county or as an independent_contractor this issue will sometimes be referred to as the classification issue the alternative issue raised by petitioner is whether the costs of the meals constitute costs of goods sold and are taken into account in determining petitioner's gross_income unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference during the year in issue petitioners were husband and wife and filed a joint federal_income_tax return at the time the petition was filed petitioners resided in greentown indiana references to petitioner are to john d beatty in petitioner was elected for a 4-year term to commence in to the position of county sheriff for howard county indiana in petitioner was reelected to a second 4-year term which commenced in prior to being elected county sheriff petitioner had been employed by howard county in various positions including deputy sheriff since in addition to other responsibilities a county sheriff in the state of indiana is required to take care of the county jail and the prisoners incarcerated there ind code ann section a burns included in this statutory obligation is the sheriff's duty to feed the county prisoners which a county sheriff is required to do at his or her expense in return for feeding the county prisoners a county sheriff is entitled to receive a meal allowance from the county at a rate not to exceed a statutory maximum amount per meal ind code ann section burns the specific allowance per references to indiana statutes are to the versions in effect for the year in issue meal is determined on an annual basis by the state examiner of the indiana state board_of accounts id for the year this amount was dollar_figure per meal beginning in petitioner assumed responsibility for a prisoner meal program the program that had been established by one of his predecessors several years earlier petitioner continued to operate the program as it had been operated in the past making no substantive changes to the administration of the program the program was managed by a kitchen supervisor cook who was an employee of and paid_by howard county the kitchen supervisor cook was responsible for preparing menus ordering food and supplies from vendors receiving and inspecting deliveries of food and supplies cooking meals serving meals to prisoners and keeping account of the number of meals served to prisoners the number and the nutritional quality of meals served to county prisoners were governed by standards established by the indiana department of corrections the sanitary quality of the kitchen facilities food preparation techniques and the food provided to county prisoners were subject_to standards imposed by the howard county department of health petitioner's duties in connection with the program included approving menus paying vendors and signing the required claim forms necessary to receive payment of the meal allowances in order to receive the meal allowances petitioner on a monthly basis provided the county auditor with a statement listing the names of prisoners incarcerated in the jail and the number of meals served to each prisoner once the statements were certified as correct by the county auditor the governing board_of commissioners authorized payment to be made to petitioner because he was not required to do so petitioner did not provide the county auditor with substantiation or verification of the actual costs incurred in feeding county prisoners pursuant to the indiana statutory scheme in effect during the year in issue petitioner was entitled to retain the difference between the meal allowances he received from the county for feeding the county prisoners and the costs he incurred to do so in as county sheriff petitioner received a dollar_figure salary that was appropriately reported as wages on petitioners' federal_income_tax return in addition to his salary petitioner also received dollar_figure as meal allowances from howard county for providing meals to the prisoners incarcerated in the county jail petitioner reported the dollar_figure as gross_receipts on a schedule c included with petitioners' federal_income_tax return the schedule c reflected that petitioner incurred cost_of_goods_sold in the amount of dollar_figure it appears from the schedule c that the entire amount of the cost_of_goods_sold was composed of purchases made during the year a conclusion that is there is no dispute that the salary paid to petitioner as county sheriff was paid to him as an employee of howard county also supported by reasonable inferences drawn from petitioner's testimony after reducing the gross_receipts by the cost_of_goods_sold petitioner computed his gross_profit and gross_income from the prisoner meal program to be dollar_figure and reported that amount on the appropriate lines of the schedule c because no expense deductions were claimed on the schedule c dollar_figure was also reported as net profit petitioners included this dollar_figure amount in the amount reported as business income on line of form_1040 of their federal_income_tax return opinion in her amendments to answer respondent has taken the position that petitioner improperly reported the meal allowances as income from a trade_or_business separate and apart from his employment as howard county sheriff according to respondent by providing meals to the county prisoners petitioner was discharging a duty imposed upon him as a county employee not as the proprietor of a separate trade_or_business consequently respondent contends that the dollar_figure received by petitioner as meal allowances should be considered additional compensation paid to petitioner as an employee of howard county and includable in his income as such respondent further contends that any costs incurred by petitioner in connection with the program should be considered employee business_expenses deductible only as miscellaneous_itemized_deductions on petitioners' schedule a respondent goes on to argue that if the meal allowances are considered additional employee compensation and the costs petitioner incurred in connection with the program are deductible as employee business_expenses the provisions of sec_67 percent floor on miscellaneous_itemized_deductions and sec_55 alternative_minimum_tax result in the increased deficiency now claimed by respondent petitioner maintains that he did not receive the meal allowances in return for services provided to howard county as an employee but rather as an independent_contractor according to petitioners the income and costs attributable to the program are properly reportable and were properly reported on a schedule c as an alternative petitioners also argue that even if the meal allowances were received by petitioner in an employee capacity only the net profit earned constituted gross_income although the parties paid some attention to the alternative position advanced by petitioners almost the entire record and major portions of the briefs relate to the classification issue in their respective briefs the parties discussed at length the relevant factors that are usually considered in resolving such issues judging from the way that the issues were framed and the arguments presented it is clear that the parties expect that the classification issue must first be resolved before petitioners correct federal_income_tax liability can be determined in her opening brief respondent framed the classification issue as follows whether petitioner john d beatty as sheriff of howard county indiana was an employee for purposes of sec_62 and sec_67 thereby subjecting his trade_or_business_expenses for to the two percent floor for miscellaneous the parties have proceeded in this case upon the apparent assumption that the costs petitioner incurred in connection with the program constitute within the meaning of sec_62 and sec_162 either trade_or_business_expenses if the classification issue were resolved in petitioners' favor or employee business_expenses if the classification issue were resolved in respondent's favor after carefully considering their arguments in the context of the record it would appear that the parties' views of the forest have been blocked by the trees both parties have ignored the simple fact that petitioner did not claim any sec_162 deductions with respect to the program petitioner did report cost_of_goods_sold on the schedule c however the elements included in a computation of a taxpayer's cost_of_goods_sold do not fall within the category of expenses deductible pursuant to sec_162 itemized_deductions or as contended by petitioner he was self-employed with respect to the services he performed as sheriff of howard county related to the prisoner meal program if petitioner was self-employed his expenses associated with the prisoner meal program are deductible on schedule c although petitioners did not expressly recite specific issues in their opening brief see rule e it is clear from a review of their brief that petitioners agree with respondent's statement we do not rely exclusively on petitioner's schedule c to establish the amount of the cost_of_goods_sold incurred by petitioner in connection with the program as a general_rule we regard the treatment of an item on a return as little more than the taxpayer's claim with respect to the item see 62_tc_834 28_tc_1034 in this case the parties have stipulated that petitioner incurred costs in the amount reported as costs of goods sold and respondent has this court has consistently held that the cost_of_goods_sold is not a deduction within the meaning of sec_162 but is subtracted from gross_receipts in the determination of a taxpayer's gross_income 69_tc_477 affd 630_f2d_670 9th cir 11_tc_1076 see sec_1_61-3 income_tax regs with respect to the determination of petitioners' federal_income_tax liability the critical question is not how petitioner must treat deductions allowable under sec_162 after the classification issue has been resolved but rather what petitioner's gross_income from the program was in the first instance limiting our inquiry in this manner the parties' arguments with respect to the classification issue and treatment of the related sec_162 deductions simply have no application because no such deductions were claimed because sec_162 deductions are not involved and because the parties agree that the tax imposed by sec_1401 additional tax imposed upon earnings from self-employment is not applicable it makes no offered neither evidence nor argument that petitioner has improperly included such costs in the computation of the reported cost_of_goods_sold petitioners touched upon this concept in their alternative argument however their position that only the net profit petitioner earned from the program is includable in their gross_income as a general proposition of law is simply incorrect furthermore their argument was not based upon the proper treatment of cost_of_goods_sold but rather upon case authority that for the reasons contained in respondent's reply brief does not support the argument difference in this case whether petitioner reports the income from the program as an independent_contractor or as an employee of howard county consequently we decline to address the question whether petitioner acted as an employee or independent_contractor of howard county with respect to the program under the circumstances of this case such a distinction gives rise to no federal_income_tax consequences as we view the case the determination of petitioner's gross_income from the program is all that is necessary to resolve the controversy between the parties and that income is easily determined it is dollar_figure computed by subtracting cost_of_goods_sold from the gross_receipts petitioner received with respect to the program that was the amount petitioner was required to report and did report on his federal_income_tax return to reflect the foregoing and the settled issues decision will be entered under rule
